Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. (See MPEP § 1302.04)
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James Bonnamy on 7/29/2022.

The claims have been amended as follows: 
15. (Currently Amended)	A method for transferring data, the method being executed by a computer on a vehicle, the method comprising:
connecting to a mobile phone to enable a hands-free telephone conversation by using a hands-free communication protocol for making a hands-free call; 

establishing a connection with the mobile phone using a data transfer protocol, the data transfer protocol being based on Phone Book Access Profile (PBAP), for transferring phone data about a phone to receive the phone data transferred from the mobile phone, and for receiving at least one data of outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in the mobile phone;
executing synchronization permission checking processing to check whether transfer of the at least one data from the mobile phone to an other device is permitted in the mobile phone before receiving the at least one data from the mobile phone;
when the transfer of the at least one data is permitted in the mobile phone, receiving the at least one data from the mobile phone by using the data transfer protocol; and
when the transfer of the at least one data is not permitted in the mobile phone, executing first processing, the first processing including reporting to a user on the vehicle, that the transfer of the at least one data is not permitted.
16. (Currently Amended)	A non-transitory computer readable medium including programmed instructions that cause a computer on a vehicle to perform:
connecting to a mobile phone to enable a hands-free telephone conversation by using a hands-free communication protocol for making a hands-free call; 

establishing a connection with the mobile phone using a data transfer protocol, being based on PBAP (Phone Book Access Profile), for transferring phone data about a phone to receive the phone data transferred from the mobile phone, and for receiving at least one data of outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in the mobile phone;
executing synchronization permission checking processing to check whether transfer of the at least one data from the mobile phone to an other device is permitted in the mobile phone before receiving the at least one data from the mobile phone;
when the transfer of the at least one data is permitted in the mobile phone, receiving the at least one data from the mobile phone by using the data transfer protocol; and
when the transfer of the at least one data is not permitted in the mobile phone, executing first processing, the first processing including reporting to a user on the vehicle, that the transfer of the at least one data is not permitted.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 15-16 the prior art of record, specifically (US-20100248694) teaches:

A hands-free apparatus on a vehicle, the hands-free apparatus comprising: a memory; and a hardware processor coupled to the memory, the memory storing a program that, when executed by the hardware processor, causes the hands-free device: (paragraphs 20, 48).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
connect to a mobile phone to enable a hands-free telephone conversation by using a hands-free communication protocol for making a hands-free call; establish a connection with the mobile phone using a data transfer protocol, the data transfer protocol being based on Phone Book Access Profile (PBAP) and for transferring phone data about a phone to receive the phone data transferred from the mobile phone, and to receive at least one data of outgoing call history data, incoming call history data, missed call history data, and phonebook data stored in the mobile phone; and execute synchronization permission checking processing to check whether transfer of the at least one data from the mobile phone to an other device is permitted in the mobile phone before receiving the at least one data from the mobile phone; when the transfer of the at least one data is permitted in the mobile phone, receive the at least one data from the mobile phone by using the data transfer protocol; and when the transfer of the at least one data is not permitted in the mobile phone, execute first processing, the first processing including reporting to a user on the vehicle, that the transfer of the at least one data is not permitted. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1, 3-16 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Oka, Dennis Kengo, et al. "Survey of vehicle IoT bluetooth devices." 2014 IEEE 7th international conference on service-oriented computing and applications. IEEE, 2014.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641